White, P. J.
The third subdivision of the charge of the court sufficiently explained to the jury the general principles of law with regard to the force and effect of *142circumstantial evidence, and if defendant desired a further, elaboration of the subject he should have presented his instructions embodying such additional views or phases of the law as he thought necessary in the premises. A court is not required in its charge to copy from the books all and everything which has been written or declared upon any particular branch of the law involved in the issues of the case. A charge is sufficient if it distinctly sets forth the law applicable to all the material issues made by the evidence, and in such a manner as to enable the mind of the ordinary juror to comprehend its meaning and intelligibly arrive at his conclusions upon the facts with reference to it.
The charge in this case comes fully up to the measure of this standard, and is not obnoxious to any of the objections urged by defendant’s counsel in their brief filed with the record.
But it is objected in the motion in arrest of judgment that if the evidence as adduced warranted the conviction of defendant of any offence under the law, it was of the offence of illegally marking and branding, and not theft. For that matter, in our opinion the evidence would have sustained an indictment for either crime, and in the case as presented the illegal marking and branding furnished alone strong indicia, if not conclusive evidence, of theft. In connection with the other testimony, these facts fully warranted the jury in returning the verdict and the court in entering the judgment rendered in this case; and the judgment is affirmed.

Affirmed.